Citation Nr: 0504826	
Decision Date: 02/22/05    Archive Date: 03/04/05

DOCKET NO.  03-21 683	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to service connection for tinnitus.  

2.  Entitlement to service connection for an ear condition.   


ATTORNEY FOR THE BOARD

Sabrina M. Tilley, Counsel




INTRODUCTION

The veteran served on active duty from March 1968 to December 
1970.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2003 rating decision of the 
Philadelphia, Pennsylvania, Regional Office (RO) of the 
Department of Veterans Affairs (VA).  By this rating action, 
the RO denied entitlement to service connection for the 
following conditions:  tinnitus, any ear problems (claimed to 
be cochlear), arthritis, any heart condition, any lung 
condition, and any eye condition.  The RO also declined to 
reopen previously denied claims for service connection for 
pes planus and low back disability.  The veteran was notified 
of the denial of benefits in a letter dated in February 2003.  

The veteran filed a notice of disagreement with respect to 
the issues of entitlement to service connection for tinnitus 
and an ear condition in February 2003, and after the RO 
issued a statement of the case in June 2003, the veteran 
filed a timely substantive appeal in July 2003 as to the 
issues of entitlement to service connection for tinnitus and 
an ear condition only.  

In his July 2003 statement, the veteran also expressed 
disagreement with the denial of service connection for 
tachycardia, a lung condition and for pes planus based on new 
and material evidence.  The veteran also stated that his flat 
feet were affecting his back; however, he does not appear to 
express disagreement with the January 2003 denial of service 
connection for a back disability.  He also claimed service 
connection for residuals of the removal of a cyst on his 
right hand, and residuals of a cyst removed from his right 
foot.  These three issues are referred to the RO for 
appropriate development.  

The RO issued a statement of the case reflecting 
consideration of the claim for service connection for 
tachycardia, a lung condition and for pes planus (flat feet) 
based on new and material evidence on April 20, 2004.  On the 
coversheet of this document, the RO informed the veteran that 
he had 60 days from the dated of the letter to respond or 
within the remainder, if any of the one-year period from he 
date of the letter notifying him of action that he appealed.  
The RO also informed him that if it did not hear from him 
within this period, it would close his case.  See 38 C.F.R. 
§§ 20.200, 20.202, 20.302.  The RO did not receive a reply 
from the veteran until July 12, 2004, when his correspondence 
was stamped "received".  The correspondence was dated June 
29, 2004.  

Correspondence with no postmark of record will be presumed as 
having been postmarked five days prior to the date-stamp.  38 
C.F.R. § 20.305.  A response postmarked prior to expiration 
of the applicable time limit will be accepted as having been 
timely filed.  Id.  In the veteran's case, even with the 
application of the "postmark rule," the substantive appeal 
was not timely filed, as the veteran's response was not 
received after June 20, 2004 (which is the 60th day after the 
date the SOC and cover letter was sent to the veteran).  
Consequently, the issues on appeal are limited to those set 
forth on the titled page of this document.  

Also, the record reflects that the veteran was previously 
represented by the Pennsylvania Adjutant General's Office 
that attempted to revoke its power of attorney in April 2004 
under the provisions of 38 C.F.R. § 20.608 (2004) after the 
case was certified to the Board.  No reasons have been 
provided relative to this attempt to revoke its 
representation.  This matter is referred to the RO for 
appropriate action and to afford the veteran the opportunity 
to select another representative, if he desires one.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.  


REMAND

The veteran contends that he served in Vietnam with the 518th 
Military Intelligence Detachment of the 3rd Brigade, 82nd 
Airborne Division from August 1968 to August 1969 In the 
Republic of South Vietnam and with the Security Division of 
the Southeastern Signal School at Fort Gordon, Georgia.  In 
his July 2004 statement, the veteran reports that he 
sustained tinnitus and an ear condition as a result of 
exposure to acoustic trauma.  The veteran states that he was 
required to travel on noisey helicopters and stayed with in 
range of the sound of artillery fire without the benefit of 
any ear protection.  He reports in addition that currently he 
is wearing hearing aid.  

The Board observes that the veteran's personnel records would 
be helpful in this case as they may verify the veteran's 
allegations related to the conditions of his service.  In 
addition, the veteran may have pertinent service records in 
his possession that may be significant in the disposition of 
his claims for service connection.  Significantly, at 
present, his available service medical records do not show 
any complaints or treatment for tinnitus or an ear condition 
of any kind.  

An examination is necessary if the information and evidence 
of record does not contain sufficient competent medical 
evidence to decide the claim, but: a.) contains competent lay 
or medical evidence of a current diagnosed disability or 
persistent or recurrent symptoms of disability; b.) 
establishes that the veteran suffered an injury, disease or 
event noted during his military service; and c.) indicates 
that the claimed disability or symptoms may be associated 
with the established event, injury, or disease in service or 
with another service-connected disability.  38 C.F.R. § 
3.159(c)(4)(i); See Duenas v. Principi, 18 Vet.App. 512 
(2004).

In the instant case, the veteran's post service treatment 
records confirm complaints of tinnitus, hearing loss and 
excessive cerumen.  The veteran has indicated that that these 
complaints are persistent and has associated these complaints 
with the conditions during his active service, namely 
acoustic trauma in the military.  His assertions are deemed 
competent for the purpose of ordering an examination.  

In view of the foregoing, he is entitled to a VA examination 
to assess current disability and to obtain a nexus opinion.  
Accordingly, his case is remanded to the RO for the following 
actions:  

1.  Take appropriate action to obtain the 
veteran's military personnel file and 
associate it with the veteran's claims 
folder.  Also ask the veteran if his has 
any military medical and personnel 
records in his possession that have not 
been associated with his claims folder 
previously.  All evidence submitted 
should be associated with the veteran's 
claims folder.  

2.  Afford the veteran a VA ear 
examination to include audiometric 
examination in order to determine the 
current nature and etiology of any 
existing ear condition to include claimed 
tinnitus, hearing loss and cochlear 
disorder.  All indicated special studies 
and tests should be accomplished.  The 
claims folder should be made available to 
the examiner for use in studying the 
case.  The examiner should provide a 
complete diagnosis and to comment on the 
veteran's allegation that he has an ear 
condition due to acoustic trauma in 
service.  

Based on a review of the clinical record, 
the examiner is requested to provide an 
opinion as to whether the veteran 
currently has an ear condition, including 
hearing loss, tinnitus, or cochlear 
disorder associated with injury, disease 
or event noted in his military service.  
In particular, the examiner is asked to 
answer the following question:  Is it 
more likely than not (i.e., probability 
greater than 50 percent), at least as 
likely as not (i.e., probability of 50 
percent), or less likely than not (i.e., 
probability less than 50 percent) that 
the veteran's existing ear condition is 
causally related to the veteran's 
military service?  The clinical basis for 
the opinion should be set forth in 
detail.   

3.  Thereafter, the RO should 
readjudicate the claims.  If the benefits 
sought on appeal remain denied, the 
appellant and the appellant's 
representative, if any, should be 
provided a supplemental statement of the 
case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable 
law and regulations considered pertinent 
to the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).

	                  
_________________________________________________
	MARJORIE A. AUER
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).



